Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 1 of 31 PageID #: 8


        :... ..,                                                        ltrJl:35"3            -G
         TINA ATOE, INDIVIDUALLY                                 NUMBER:              SECTION:
         AND AS NATURAL TUTRIX/GUARl>IAN
         FOR.AND ON BEHALF OF HER MINOR
         CHILD,                                                  1" JUDICIAL DISTIUCT COURT                      ✓
         VERSUS
                                                                 :PARISH OF CADDOPGS .~
                                                                                        a:
                                                                                                  exHLMJJ;,:___
                                                                                                Cl' .....-MAIL_CJ.. N/l_
         ORTHOPEDIATRICS US DISTRIBUTION
         CORP,, ORTHOPEDIATRICS CORP, .                                                 JNOt!X...:z.._ Ra:_ FAX_
         SHRJNERS HOSPITAL FOR CHILDREN,                                                W/OllOC~__:
         ORTHOFIX, INC.,, et al.                                 STATE OF LOUISIA1'iVICF ~
                                                                                          r-·~
                                            PETITION FOR DAMAGES

                   NOW INTO COURT, through undersigned counsel, come petitioner, TINA A'F0E,
                                                                                                         }.I.


          INDMDUALLY AND AS NATURAL TUTRIX/GUARDIAN FOR AND ON BEH&;i,F
                                                                                                         C:,t:
          OF HER MINOR CHILD,                               an individual of the lawful age of malority--and
                                                                                                 ~     r.r;
                                                                                                         m'
          domiciled in the City of Dallas, State of Texas, who respectfully represent the following:     0-;.
                                                                                                         o....
                                                           L                                             i;t/

                   Made defendants herein arc:
                   A) ORTHOPEDIATRICS US DISTRIBUTION CORP., a foreign Busniess
                      Corporation domiciled in Wilmington, DE which is authorized to do and doing
                      business in the State of Louisiana, and who on infonnation and belief is the
                      manufacturer of the eight plate growth guided device and cannulated screws at all
                      times pertinent herein;                    ·                       ·              '

                   B) ORTHOPEDIATRICS CORP., a foreign Business Corporation with is domiciled in
                      Wilmington, DE which is authorized to do and doing business in the State of
                      Louisiana, and who on information and belief is the manufacture· of the eight plate
                      growth guided device and cannulated screws at all times pertinent herein:

                   C) ORTHOFIX, INC., a foreign Business Corporation domicile in Roseville, MN,
                      which is authorized to do and doins business in the State of Louisiana, and who on
                      infonnation and belief is the rnanufacturer of the eight plate growth guided device
                      and cannulated scn:wa at all times pertinent herein;

                   D) SHRINERS HOSPITAL FOR CHILDREN, Shreveport, LA. a foreisn Non-Profit
                      Corporation which is authorized to do and doins business in the Parish of Caddo,
                      Slate of Louisiana, domiciled in Denver, Colorado with a registered office in
                      Louisiana and a principal business location in Shreveport, LA,

                   E) DR. KALAN MCCLARY aka DR. KAYLAN MCCLARY, an orthopedic
                      physician domiciled in the Parish of Caddo, State of Louisiana who at all times
                      pertinent herein performed and/or assisted in the surgery of

                                                            2.

                   A wbstimtial part of the events, procedures, sales, acts, omissions, labeling and surgical

          procedures oc~urred in the Parish of Caddo, State ofLouisiana at SHRINERS HOSPITAL

           FOR CHILDREN located in the City of Shreveport, Parish of Caddo, State ofLouisiana. As                                    f

                                                                                                  DEC 20 iill9




                                                                                                                           EXHIBIT
                                                                                                                              1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 2 of 31 PageID #: 9




                                                             3.

                AU defendants are truly and solidarily liable to Plailltiffs for all damages reasonable in

         the premises, including but not limited to general damages llnd special damages, for the

         followini,; non-exclusive reasons, to wit:

                                                             4.

                                                      is the minor son of Tina Atoe who is his legal, natuiJ\
                                                                                                          ;:.l,
         Tutrix/Guardian.                                                                                 :.'"·
                                                                                                          ,::~
                                                                                                           ci•:..
                 On infonnation and belief,                           was admitted lo SHRINERS HOSPI'iI'AL
                                                                                                           (:'i:

         FOR CHILDREN on Deci::mber 20, 2018 to undergo
                                                 ,
                                                        a surgery to minimize or correct''.the
                                                                                       LrJ'
                                                                                                           t;i/.
         curvature in his left leg namely, genu vs.rum, more commonly known as "bowleggedness," c;:;.
                                                                                                           o:~
                                                                                                           l:i'e
                                                              6.
                       .                         .                                           .             ,,,
                                                                                                           q/.
                 On infonnation and belief, bef?re the surgery, and at all times relevant, it was known:and

         well documented that                !lso had left sided adolescent Blount disease.

                                                              7.
                 On December 20, -2018,                             underwent said surgery attempting a left

         hem!epiphysiodesis ,of the lateral proximal tibia employing and using an eight-plate growth

         guided device with cannulated screws to correct his condition.

                                                              8.

                 On information and belief, the doctors who performed the surgery on                     were

         Dr. Janay E McKie, MD and DR. KALAN MCCLARY ~ka DR. KAYLAN MC~LARY who

         were authorized and approved by SHRINERS HOSPIT~L FOR CHILDREN to perform this

          surgery on

                                                              9.

                  On infonnation and belief, on December 20, 2018,                    was placed under

          anesthesia and the surgery proceeded,

                                                              10,

                  On information and belief. after identifying a location to implant the eight plate device

          and aligning 1U1d tightening the cannulated 4,S mm fully-threaded screws to fix the device to the

          bone, it was noted that the metaphysical screws broke at the head7shllftjunction.
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 3 of 31 PageID #: 10




                                                         11.

                 On infonnation and belief, Dr. Janay E McKie and/or DR. KALAN MCCLARY aka

          DR. KAYLAN MCC.LARY elected to take out the plate and cannulated sc:ews and remoYe the

          broken screwshaft from tht; bone using a broken screw removal set.

                                                         1~                                           ~~-
                                                                                                      ('•'i

                 On information and belief, Jam1y E Mc.Kie Md/ot DR. KALAN MCCLARY aka D~
          KAYLAN MCCLARY repositioned an eight-plate and again found that the inferior screw broke
                                                                                                      />,if::

          at the head-shaft junction. After removing the screws, there was not enough bony purchase   f~}
          the metaphyseal seal due to the two failed screws.

                                                         13.

                 On information and belief, the type of eight-plate guided system(s) and cannulated   t:!,;
                                                                                                      ,3·j-
                                                                                                      ,...   ~

          screws were selected exclusively by Dr. Janay E McKic, MD and/or DR. KALAN MCCLARY

          aka DR. KAYLAN MCCLARY.

                                                         14.
                  On infonnation and belief, the devices and cannulated screws selected by the doctors are

          listed below with name, product number and lot numbers:

                         A. Orthapediatrics 20mm O-Plate
                             Product No.: 00-1012-220
                             Lot# I082S-E

                         B. Orthopeiatrics 24mm 0-plate
                            Product No.: 00-1012-224
                             Lot# ll 8771•E

                         C. Orthopediatrics 32mm x 4.5 cannulated Screw
                             ProductNo.; 00-1015-332
                             Lot# 16J875P

                         D. Orthopediatrics 36mm x 4.5 Cannulated Screw
                            Product No.: 00-1015-336 ·
                            Lot# 7717609

                                                          15.

                  On information and belief, defendants, ORTHOPEDIATRICS US DISTRIBUTION

           CORP., ORTHOPEDIATRICS CORP. and ORTHOFIX, INC,, were the manufacturers

           Md/or distributors of the eight-plate implants and cannulated screws and in particular the device

           and cennulated screws described above. Further these devices and cannulated screws were

           defective and unreasonably dangerous to foreseeable users or consumers including plaintiffs.
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 4 of 31 PageID #: 11




                                                           16.

                 On infonnation and belief, at all times pertinent herein, these devices were unsafe,

         defective and inherently dangerous which was dangerous to users and in particular plaintiff's

         son,

                                                           17.
                                                                                                         ("'r'
                                                 -                                              '            .
                   On infonnation and belief, at a.II times pertinent herein, these devices and cannulated~~
                                                                                                         "'·~
                                                                                                         ["\

          screws were defective in design when it left the hands of ORTHOPEDIATRICS US                   I·•·'·
                                                                                                         ,,,,,,
                                                                                                         C'.
          DlSTRIBUTION CORP,, ORTHOPEDIATRICS CORP and ORTHOFIX, INC, and th,e)
                          .                                                                 .            AA
          foreseeable risk exceeded the benefits associated with the design and therefore more dangerdl'.I).
                                                                                                         ti',

          than anyone could expect
                                                                                                         o:,:
                                                                                                         ~}'.
                                                           18. ·                                         c::;:
                                                                                                         t.::;.
                                                                                                         i;::;:,.
                   Defendants, ORTHOPEDIATRICS US DISTRIBUTION CORP.,                                    I-•~-



          ORTHOPEDIATRJCS CORP and ORTHOFIX, INC., had a duty to make a product,                          .1:,~

          including the eight-plate and cannulated screws, which were not unreasonably dangerous for

          their named and intended use. These defendants breached their duty and in particular as to

          plaintiff and her son,

                                                            19.
                   Upon information and belief, Defendants, ORTHOPED~ATRlCS US

          DISTRIBUTION CORP., ORTIIOPEDIATRICS CORP and ORTHOFIX, INC. were
          employed in resean::hing, developing, designing, licensing, manufacturing, distributing, selling,

          marketing and/or introducing into commerce, directly or indirectly, though listed parties or

          related entities, these products including the eight-plate and caMulated screws as described

          above.

                                                            20.

                    On infonnation and belief, a principal ot named reason or puTpose of these devices was to

           minimize and/or correct leg bone defonnities in children and in particular to repair or correct the

           condition from which                 iuffers,

                                                             21

                    On information and belief, defendants, ORTHOPEDIATRICS US DISl'RIBUTION

           CORP., ORTHOPEDIATRICS CORP and ORTHOFIX, INC. manufactured, sold, tested,
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 5 of 31 PageID #: 12




         promoted, designed, advertised, and distributed these two devices and cannulated screws under

         warranties or instructions when caused or posed an unreasonable risk of harm.

                                                          22.

                 On information and belief, defendants, ORTHOPEDIATIUCS lJS DISTRIBUTION

         CORP., ORTHOPEDIATRICS CORP and ORTHOFIX, INC., as manufactures knew or

         should have known their devices and in particular those described herein were defective evea.-,..
                                                                                      .                 ("\
         when used as instructed making them unreasonably dangerous for their named and intended ij:se.
                                                                                                        ,...,
                                                                                                        4:~

                                                           23.
                                                                                                        t-,,t;
                 On infonnation and belief, defendants, ORTHOPEDIATRICS US DISTRIBUTION-
                                                                                                        1·•,,
           • •                                                                    ·       •              c;1
          CORP., ORTHOPEDIATRICS CORP and ORTHOFIX, INC., failed to adequately test,i-'.O:
                                                                                                        'Ll,r,

          inspect, and ensure that these two implants were not defective or posed any unreasonable ris~:bf
                                                                                                         ~~I'
                                                                                                         (:;
          harm. Therefore these defendants are strictly liable for all damages and injuries sustained her,~in
                                                                                                         q·;
          by plaintiff and her son,

                                                           24.

                  At all times alleged herein, defendants, ORTHOPEDIATRICS US DISTRIBUTION

          CORP,, ORTHOPEDIATRICS CORP and ORTHOFIX, INC., had significant contact in the

          Parish of Caddo, State of Louisiana as their products, including the eight-plate device and

          cannulated screws used by SHRINERS HOSPlTAL FOR CHlL])REN are advertised,

          marketed, distributed, sold and we used in surgical procedure within the Parish of Caddo, State

          of Louisiana.

                                                            25.

                  At all times pertinent herein, Defendants, ORTHOPEDIATRJCS US DISTRIBUTION

          CORP., ORTHOPEpIATRJCS CORP and ORTHOFIX, INC., specifically include and

          included are any and all parent company and subsidiaries.

                                                            26.

                  Further, defendants', ORTHOPEDIATRICS US DISTRIBUTION CORP.,

           ORTHOPEDIATRICS CORP and ORTHOFIX, INC., design, manufacturing, defects and

          . warnings were all a substandard factor in causing plaintiffs' injuries.

                                                            27.

                   Accordingly, defendants, ORTHOPEDIATRICS US DISTRIBUTION CORP.,

           ORTHOPEDIATRICS CORP and ORTHOFIX, lNC. arc solidarily liable, herein with all of
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 6 of 31 PageID #: 13




          defendants, to plaintiffs in the above and following non-exclusive particulars:

                 A. Defectively- designed and placed into commerce in a defective and unreasonably.

                     dangerous conditi9n when said defendants kne"." or should have known of its unsafe

                     and unreasonably dangerous condition even in its intc::nded used herein.

                 B. Failing to properly market, design, !l).anufacture, distribute, and sell these

                     produc:tS/devices.                                                                  v-,..
                                                                                                         ('·'~

                  C. Failing to warn and/or place adequate warnings and instructions for ~e
                                                                                         .,,,.,.
                                                                                                         ,...t..
                     products/devices.                                                                   1,.,.


                  D, Failing to adequately test and inspect the products/devices.
                                                                                                         (::",.
                  E. Failing to provide timely and adequate post-marketing warnings knowing the risk,..of
                                                                                                         u;i
                      injury.                                                                            C~.
                                                                                                         o:,
                                                                                                         r.;•;,
                  F. Failing to design, manufacture, sell, and distribute an alternative design whichr.,~as
                                                                                                          p
                      capable of preventing plaintiffs' injuries                                          ~'.:t-
                                                                                                          c:,;.
                  G. Aiiy other acts of negligence, fault and/or omissions proven at trial or which lTT!_ay

                      com!:) to light during the discovery process and which may be proven at the trial of

                      this matter

                                                           28.

                  On information and belief, SHRINERS HOSPITAL FOR. CHILDREN, at all times

          pertinent herein failed and neglected to:

                  A, Follow and comply with its own policic::s and procedures relative to p"ljrchasing,

                      storing, inventorying, ~d inspl:)cting the eight-plate devices with cannulated screws.

                  B. Failing to adequately review, determine, and assess the skills and training of the

                      physicilllls performing this surgery and therefore is guilty of negligent credentialing

                   C. Failing to properly supervise these doctors ;

                   D. Failing to adequately inspect said device and cannulated screws before allowing them

                       to be used and implanted.

                   E. Failing to warn its physicians and plaintiff of the defective condition of these devices

                       and cannulated screws.

                   F. Failing to properly store and inspect these devices and cannulated screws before uss,
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 7 of 31 PageID #: 14




                 O. Any other acts of medical negligence, fault and/or omissions proven at trial or which

                      may come to light during the discovery process and which may be proven at the b'ial

                      of this matter.



                                                                  29.

                  As such, because of the non-exclusive particulars shown above, SHRINERS
          HOSPITAL FOR CHILDREN, is liable, in solido, with all other defendants, unto Plainti1'Fffe>r
                                                                                                                          ).. I:
          all damages reasonable on the premises.

                                                                   30,
                                                                                                                          ,:'.;,,
                  The doctors performing the surgery, namely, Dr. Janay E McK.ie and DR. KAt,:t\,N
                   .                       .                                                w
          MCCLARY aka DR. KAYLAN MCCLARY, are also liable unto plaintiff, in solido, witfj~·aJJ
                                                                                                                           G·/
          other defendants, for the following non-exclusive particulars which were also a proximate cii~se
                                                                                                                           i;;:,
          of plaintiff and her son's injuries and damages.

                                                                   31.

                  On infonnation and belief, Dr. Janay E McKie 1 and DR, KALAN MCCLARY aka DR.

          KAYLAN MCCLARY, at all times pertinent herein deviated from the standard of care of
          physicians similarly si~ted and in particular in the field of pediatric orthopedic surgeon as

          follows:

                   A. Pai ling to possess the necessary skills and knowledge required.

                   B. Failing to follow instructions_ on the use and placement of said devices and cannulate~

                       screws.

                   C, Failing to inspect or properly handle the cannulated screws.

                   D. Failing to recognize and know the unacceptable rate of failure for such device~ in

                        patients with Blount Disease.

                   E. Failing to select a proper device and. screws considering the patient's condition.

                   F. Any other acts of negligence, fault and/or omissions proven at trial or :Which may .

                        come to light during the discovery process and which may be proven at the trial of

                        this matter

                                                                    32.



           1 Dr. Dr. Janay E McKic Is not named a. defendant herein as she is a qualified prlv!lte heallh care provider enrolled

           with the Patient's Compensation Fund punusnt to La. R.S. 40:1231.1, cl seq.
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 8 of 31 PageID #: 15




                 As a result of the failed surgery,               110 lo11ger qualities for a left

         hemlepiphysiodesis of the lateral proximal tibia with eight-Plate application, He will be required

         to have an alternative, more invasive procedure, including the installation ofan external halo and

         a much longer corrective and rehabilitative period of time, and as such has lost a chance of a
         better result.



                                                           33.

                 Because of the above non-exclusive particulars, all nan:ied defendants are liable herein
                                                                                                          l·,r.

         unto plaintiff, in solido, for the injuries and damages reasonable in the premises, loge,ther wilh,;all
                   '                                                                                       ~
         reasonable attorney fees allowed by law, legal interest from date of judicial demand, all cos~ of
                                                                                                           1;!,.
                                                                                                           c;·i
         Court and expert witness fees and for all general and equitable relief.                           m
                                                              .                                            ~,:, ·
               . WHEREFORE, Plaintiffs' pray that after due proceedings are had there be Judgment
                                                                                                           r:::;
         herein in their favor end against all defendants, in sol.ido, as shown above, and for all damii1es
                                                                                                           (Cl•,

         reasonable in the premises, for all general and all special damages, including but not limite<i, to

         those shown herein, for legal interest from date of judicial demand together with all rea~onable

         attorney fees allowed by law, legal interest from date Qf judicial demand, al! costs otccourt and

          expert witness fe<:s and for all general and equitable relief.



                  ~spectfully submitted by:

                                                                 STEMMANS & Al.LEY, A Professional
                                                                 Limited Liability Company
                                                                                           '

                                                                  tJ.LtkJ~
                                                                 W.MICHAEL STEMMANS (No.12439)
                                                                 M. TODD ALLEY (No. 24934)
                                                                 MICHAEL J. TAFFARO (No. 28244)
                                                                 JENNIFER E. FREDERICKSON (No. 30510)
                                                                 2798 O'Neal.Lane, Suite B-3
                                                                 Bato.n Rouge, Louisiana 708 l 6
                                                                 Telephone: (225) 752-5266
                                                                 Facsimile; (225) 752-5265
                                                                 ATTORNEYS FOR PLAINTIFFS


          PLEASE SERVE PERSONALLY AT THIS TIME;,

          ORTHOPEDIATRICS US DISTRIBUTION CORP.
          Through its Agent for Service of Process:
          CT Corporation System
          3867 Plaza Tower Dr
          Baton Rouge, LA 70816
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 9 of 31 PageID #: 16




          ORTHOPEDIATRICS US DISTRIBUTION CORP,
          Through its Agent for Service of Process:
          Daniel J. Gerritzen
          2850 Frontier Drive
          Warsaw, JN 46582

          ORTHOFIX, INC.
          Through its Agent for Service of Process:
          CORPORATION SERVICE COMPANY
          501 Louisiana Avenue
          Baton Rouge, LA 70802

          SHRINERS HOSPITAL FOR CHILDREN
          Through its Agent for Service of Process:
          C T Corporation System
          3867 Plaza Tower Dr
          BatonRo,uge, LA 70816

          DR. KALAN MCCLARY aka DR. KAYLAN MCCLARY
          Through her Place of Employment:
          Shrinel'll Hospital for Children
          301 Samford Aven
          Shreveport, LA 71103
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 10 of 31 PageID #: 17




         TINA ATOE, INDIVIDUALLY                                NUMBER:                  SECTION:
         AND AS NATURAL TUTRIX/GUARDIAN
         FOR AND ON BEHALF OF HER MINOR
         CHILD,                                                 1s-r JUDICIAL DJSTRlCT COl.JRT

         VERSUS
                                                               'PARISH OF CADDO
         ORTHOPEDIATRICS US DISTRIBUTION
         CORP., ORTHOPEDIATRICS CORP,
         SHRINERS HOSPI'I:AL FOR CIDLDREN,
         ORTHOFIX, INC.,, et al,                                STATE OF LOUISIANA

                        REQUEST FOR WRITTEN NOTICE OF ANY ASSIGNMENT
                            AND WRITTEN NOTICE OF ANY ORDER OR
                                 JUDGMENT MADI£ QB BE~J:?i(U;ll
                                                                                                          \•,,z:
                 In accordance with the provisions of Articles 157 l and 1572 of the Louisiana Coq~ of ·
                                                                                                          ,...,
         Civil Procedure, you arc hereby requested to sent to the undersigned coll.tlsel of record for   1f.~A
                                                                                                          r;::r!
          ATOE, INDIVIDUALLY, AND AS NATURAL TUTRIX/GUARDIAN FOR AND~:'ON
                                                                                                          1:;:A::

          BEHALF OF HER MINOR CH1LD,                                  wtit1en notices by mail, at least te{:tlQ)
                                                          I                                               1-,,,:

          days in advance of' any date fixed for any trial or hearing on this case, whether on exceptions,
                                                                                                           J.,'~


          rules or on the merits thereof, or any assignment of fixing of said case.

                 And in accordance with the provisions of Articles 1913 end 1914 of the Louisiana Code

          of Civil Procedure, you iµ-e hereby also requested to send to the undersigned immediately p.otice

          of any order or ju?gment made or rendered in this case, upon the entry of such order or

          judgmenr

                  This request for notice is made with full reservation of all rights.

                                                              Respectfully submitted by:

                                                              STEMMANS & ALLEY, A Professional
                                                              Limited Liability Company


                                                                \J~~~
                                                               W. MICHAEL STEMMANS (No, 12439)
                                                               M. TODD ALLEY (No, 24934)    '
                                                               MlCHA'.ELJ. TAFFARO (No. 28244)
                                                               JENNIFERE. FREDERICKSON (No. 30510)
                                                               2798 O'Neal Lane, ~uite B-3
                                                               Baton Rouge, Louisiana 70816
                                                               Telephone: (225) 752-5266
                                                               Facsimile: (225) 752-5267
                                                               ATTORNEYS FOR PLAINTIFFS




                                            l
                                     PGS_EXH_MtN._1L
                                                              . .;
                                     cc_ cp - MAlL_ N/l                                          0EC 20 ,019
                                     lNDEX_ Rec_ FAX--=
                                     W/0 D O C _ CERT MAIL
                                     SeRVICE _ _ _      ~--=-::::~
     .1193
      Case 5:20-cv-01324-EEF-MLH
Amy Connors  FaxServerPort2                                   Document 1-1 Filed 10/09/20 Page 11 of 31
                                                                                   (2/3) 06/29/2020     PageID #:PM18-0500
                                                                                                      05:18:10
                                     ...




      TINA ATOE,ET AL.                                           NO. li213S:J..C

      VERSUS                                                     JST .RJDICIAL DJSTRJCI' COURT

      ORfflOPEDIATRICS US                                        PARISH OF CADDO
      DISTRIBUTION CORP,, ET AL.
                                                                 STATE OF-LOUISIANA

      FILED:._ _ _ _ _ _ __
                                                                 DEPUTY CLDK



                                      AFFJDA VIT OF RETURN OF SERVICE


              1, AMY G. CONNORS, state as follows:

          1. I am a legal secretary with the law firm of Chaffe McCall, L.LP.
                                                                                                                     (:·1
                                                                                                                     .....
          2. On June 22, 20'10, on behalf of Orthofix, Jnc. 1 [ placed the Dilatory and Peremptory

      Exceptions and the Rule 1D Show Cause, all of which have been filed into the record, in a Fcderlll

      E,cpress envelope wbith was sent via Federal Express to Plaintiffs Tina Atoe and

       counsel of record with the tracking numbers displayed in Exhibit A.

          3. The above.referenced documents were delivered to Plaintiffs' COllllsel of record on

      June 23, 2020 as shown in Exhibit A.

          Dated: June 29, 2020.




          Swom to ood surcribed before me
          Notary, this '}.        day ofJunc, 2020.
                       J              I\
                                                     ~~--- .
                    f''--PlJB-.i.,..B.,....{-.:~,\-0_ _
          -NO-T-AR....
                                                          ~
           My commission is issued for life,

               ROlalie M, Halli
                 Notarr Public
       Bar No. a7720 •NotarY No. 152602
               State of Louisiana
          Co111m1s11on I11ued For Llfc
                                               PG~ \EXH -; MIN ✓
                                               ccJQ~MAIL_N/l-;T
       3795219-1
                                               .-INDEX         ~REC_FAX_
                                                W/0 DOC        '- CERT MAIL~
                                                SERVICE _ _ _ _ __
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 12 of 31 PageID #: 19
                               ·•


 TINA ATOE,.INDIVIDUALL Y                                 NUMBER:         6213~3      SECTION: C
 AND AS'NATURAL.TUTRIX/GUARDIAN
 FOR AND ON BEHALF.OF HER MINOR
 CHILD,                                                   1s-r JUDICIAL DISTRICT COURT'

 VERSUS
                                                         PARISH OF CADDO
 ORTHOPEQIATRICS US DISTRIBUTION
 CORP., ORTHOPEDIATRICS CORP.
 SHRINERS HOSPITAL -FOR· CHILD)U:~,
 ORTHOFIX,:INC.,,.ei al.                                 STATE OF LOUISIANA


                               MOTION AND ORDERTO"DISMISS

            NOW INTO COURT, through undersigned coun~el, comes TINA ATOE,

 INDIVIDUALLY AND AS NATURAL TUTRIX!GUARDIAN FOR AND ON BE~LF

 OF HER MINOR CHILD,                              ,:plaintiffs, who ~cspectfully.pray that all ciaims

 herein be dismis~~d without prejudice as.to defend~t. SHRINERS HOSPITA~ FOR

 CHILDREN only arid with Plaintiffs reserving tlieir·rights against all other defendants and

 parties.

                                                 Respectfuily submitted.by:
                                                 STEMM°ANS & ~LLE-Y, a Professional Limited
                                                 Liabiliiy· Company

                                                    'rl-.l.'dh.R. ~..... ,
                                                 W. MICHAEL STEMMA~S (No. 12439)
                                                 M. TODD ALLEY (No. 24934)
                                                 MICHA:EL J. TAF,FARO.(No. 28244)
                                                 JENNIFER E. FR.El)ERICKS.ON (No. 30510)
                                                 2798 O'Neal Lane, Suite B-3
                                                 Baton Rouge, Louisiana 70816
                                                 Telephone: (225) 752-5266 Fax: (225) ~52-5265
                                                 ATTORNEYS FOR PLAINTl~F


                                                ORDER

            CQnsidering the above and·foregoing motion:

            IT IS ORDERED, ADJUDGED AND DECREED that all claims herein against

 SHRINERS·-HOSPITAL FOR CHILDREN only be hereby·dismissed \Yitl:tout prejLiclice·with

 Plaintiffs reserving their rights against all othcr·defcndants and parties ..

            READ. RENDERED. AND SIGNED in Shreveport. Louisiana. this              5-y      or

 m~
                         ·:~
                           2020




                            JUDGE, P 1 JUDl(;:IAL DISTRICT COURT




                               ~~--~/"~~~:.,,~
                                INDf.".T_ _ _ REC_FAX_
                                h!fJ l)OC --- _CERT MAIL _ _
                              . :,-;e,(:ilCE _.._,_ _ __
-. Case 5:20-cv-01324-EEF-MLH           Document 1-1 Filed 10/09/20 Page 13 of 31 PageID #: 20




    TINA ATOE, ET AL                                             No. 621353-C

    VERSUS                                                        t 5T JUDICIAL DISTRICT COURT

    ORTHOPEDIATRICS US                                           PARISH OF CADDO
    DISTRIBUTION CORPORATION, ET AL
                                                                  STATE OF LOUISIANA

    FILED:
              ----------                                         DEPUTY CLERK

                                   NOTICE OF RECORDS DEPOSITION

    To:       Plaintiff, Tina Atoe, Individually and as
              Natural Tutrix/Guardian for and on
              behalf of Her Minor Child,
              Through their attorney of record,
              W. Michael Stemmans, Esq.
              Stemmans & Alley
              2798 O'Neal Lane, Suite B-3
              Baton Rouge, LA 70816

              PLEASE TAKE NOTICE that, pursuant to the Louisiana Code of Civil Procedure,

    Orthofix, Inc., a defendant, through undersigned counsel, will take the deposition of the

    Custodian of Medical Records for Shriners Hospitals for Children, for purposes of production

    of records only, on the 3rd day of July, 2020, beginning at 9:00 a.m. and thereafter from day to

    day as the taking of the deposition may be adjourned, at the offices of Chaffe McCall, L.L.P .,

    2300 Energy Centre, 1100 Poydras Street, New Orleans, Louisiana 70163, at which time ~nd

    place you are hereby notified to appear and take part in such manner as you shall see fit and
                                                                                           -,
    proper.

              Defendant has caused a subpoena duces tecum to be issued for documents in the

    possession or control of the Custodian of Medical Records for Shriners Hospitals for Children, in

    accordance with La. R.S. 13:3715.1, to produce the following documents:

              Certified copies of any and all charge sheets, medical records, hospital records,
              clinic records and itemized billing records in your possession, including but not
              limited to, any and all records relating to              DOB:                including
              but not limited to, all records, information ana op1ruons in your possession relating
              to               , including by way of example, but not limited to, the following
              specific writings: any material that enabled you or any healthcare provider to
              diagnose, treat, prescribe, or act for             which said writings, information, or
              opinions may include, but are not limited to, any and all hospital, medical, or office
              records of any sort, reports, charts, notes, correspondence, memoranda, autopsy
              reports, medical bills, financial statements, statements of account, insurance claims,
              payments made, write-offs, x-rays, films, photographs, lab tests, lab results, lab
              reports, prescriptions, pharmacy records, diagnoses and prognoses related to
                     whether generated by you or some other healthcare provider, and any other
              information concerning any confinement, examination, treatment, or condition of
                             including, but not limited to, medical treatment examination or
              counseling, or any other treatment for any medical condition.           $_      f ILED
                                                                                        JUN 12 2020
    3776866-1

                                                                                                        (.
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 14 of 31 PageID #: 21




         PLEASE NOTE THAT THIS DEPOSITION IS FOR DOCUMENT
         PRODUCTION ONLY.    IF ALL REQUIRED DOCUMENTS ARE
         PRODUCED PRIOR TO JULY 3, 2020, AN APPEARANCE WILL NOT
         BE NECESSARY.
                                        l(
         New Orleans, Louisiana, this _ _ _ day of June, 2020.

                                                Respectfully submitted,



                                                CWkg
                                                BRENT A. TALBOT(#l9174), T.A.
                                                CHARLES P. BLANCHARD (#18798)
                                                PETER J. ROTOLO (#21848)
                                                JESSE G. FRANK (#38220)
                                                        -of-
                                                CHAFFE McCALL, L.L.P.
                                                2300 Energy Centre
                                                l l 00 Poydras Street
                                                New Orleans, Louisiana 70163-2300
                                                Telephone: (504) 585-7000
                                                Facsimile: (504) 544-6095
                                                Attorneys for Defendant, Ortlwftx, Inc.




                                CERTIFICATE OF SERVICE

          I do hereby certify on this l-/,,,.I day of June, 2020, a copy of the foregoing was

                                                 C
  served upon counsel of record to this proceeding y e ailing, mailing the same by United
  States mail, properly addressed, and first class postage repaid or mailing by registered or
  certified mail.




                                                   2
  3776866-l
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 15 of 31 PageID #: 22




     TINA ATOE, ET AL                                             No. 621353-C

     VERSUS                                                       1ST JUDICIAL DISTRICT COURT

     ORTHOPEDIATRICS US                                           PARISH OF CADDO
     DISTRIBUTION CORPORATION, ET AL
                                                                  STATE OF LOUISIANA

     FILED: _ _ _ _ _ _ _ _ __
                                                                      DEPUTY CLERK

                                               AFFIDAVIT

     STATE OF LOUISIANA
     PARISH OF ORLEANS


             BEFORE ME, the undersigned authority, personally came and appeared:

                                             BRENT A.TALBOT

     who, after being duly sworn by me, Notary Public, deposed and stated as follows:

     I.      That he is the attorney for defendant, Orthofix, Inc.;

     2.      That he issued a Notice of Records Deposition for records to the Custodian of Medical         1-._)


     Records from Shriners Hospitals for Children;

     3.      That a copy of the Notice of Records Depositions issued herein has been sent by United

     States certified mail, return receipt requested, properly addressed and first class postage prepaid

     to W. Michael Stemmans, Esq., counsel of record for plaintiff, Tina Atoe, Individually and as

     Natural Tutrix/Guardian for and on behalf of Her Minor Child,

     4.      That such notification by U.S. certified mail, return receipt requested, properly addressed

     and first class postage prepaid on June 4, 2020, is a prerequisite for release of documents and

     material responsive to said subpoena duces tecum pursuant to La. R:S. 13:371



                                                                v-
 .                                                                        //
                                                                      /




                                                                           B

     SWORN AND SUBSCRIBED BEFORE ME
     THIS_.,.....___ JUNE, 2020




                   Rosalie M. Haus
                    NC'ltary Public
          Bar No. 377 20 _ Nc,ta_r~ No. 152602
           ,      S;:ate of Loms1a~a .
             Commission Issued 1• or Life                                        $_fllED
                                                                                    JUN 12 2020

     3778004-1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 16 of 31 PageID #: 23




        •


  TINA ATOE, ET AL.                                   NO. 621353-C

  VERSUS                                              1ST JUDICIAL DISTRICT COURT

  ORTHOPEDIATRICS US                                  PARISH OF CADDO
  DISTRIBUTION CORP, ET AL.
                                                      STATE OF LOUISIANA

  FILED: _ _ _ _ _ _ _ __
                                                            DEPUTY CLERK


              ORTHOFIX, INC.'S DILATORY AND PEREMPTORY EXCEPTIONS

         NOW INTO COURT, through undersigned counsel, comes Orthofix, Inc., ("Orthofix''), a

  defendant, and pursuant to La. Code Civ. Proc. art. 926, respectfully excepts to plaintiffs'

  Petition for Damages on the grounds that plaintiff, Tina Atoe, lacks procedural capacity under

  La. Code Civ. Proc. arts. 683 and 4061.1 to sue on behalf of

            Orthofix further excepts, under La. Code Civ. Proc. art. 927, to plaintiffs' Petition for

  Damages on the ground of no right of action for the same reasons that Tina Atoe Jacks

  procedural capacity.

            Under La. Code Civ. Proc. art. 927, Orthofix further excepts to plaintiffs' Petition for

  Damages on the grounds that plaintiffs assert negligence and other claims that are not cognizable

  under the Louisiana Products Liability Act ("LPLA''), La. Rev. Stat.§ 9:2800.51, et seq.; and, to

  the extent that any of plaintiffs' claims may be cognizable under the LPLA, plaintiffs have not

  pied all of the necessary elements of an LPLA claim.

            Orthofix' s grounds for these exceptions are more fully set forth in the accompanying

  Memorandwn of Law in Support of the Exceptio:~


                                                    l<A
                                                     ..                 .....m--.·_....__
                                                               ___l l ' -
                                                 -R-es...... e_fu             - ~ ~_____
                                                 BRENT A. TALBOT (#19174), T.A.
                                                                                          b _

                                                 CHARLES P. BLANCHARD (#18798)

    ~o
 Pc;S
 cc~-
               EXH \
     CP___ MAi""L__N/J_
                            MIN /
                                                 PETER J. ROTOLO (#21848)
                                                 JESSE G. FRANK (#38220)
                                                        -of-
 INDEX_ REC _ _ FAX _ _                          CHAFFE McCALL, L.L.P.

 vv;unoc             c~~T~L. _
 SERVICE,_7_1___g~.A~~~='--
                                                 2300 Energy Centre
                                                 1100 Poydras Street
                                                 New Orleans, Louisiana 70163-2300        ·$ d-- 11
                                                                                                         ~ ·

                                                 Telephone: (504) 585-7000         r-$~_...;;;;.,.~IF~ll~re-o--
                                                 Facsimile: (504) 544-6095                           &
                                                 Attorneys for Defendant, Ortho , Inc.
                                                                                         JUNO 1 2020
  3758519-1
                                 R(\q'{N9
                              MINU~~RK
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 17 of 31 PageID #: 24




                                  CERTIFICATE OF SERVICE

         I do hereby certify that a copy of the above and foregoing pleading has been served upon

  all counsel of record by electronic mail, telefax and/or U.S. Mail, postage prepaid and properly

  addressed, this   d<1"day of May, 2020.

                                              BRENT A. TALBOT




                                                 2
  3758519-l
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 18 of 31 PageID #: 25




  TINA ATOE, ET AL.                                    NO. 621353-C

  VERSUS                                               1ST JUDICIAL DISTRICT COURT

  ORTHOPEDIATRICS US                                   PARISH OF CADDO
  DISTRIBUTION CORP, ET AL.
                                                       STATE OF LOUISIANA

  FILED: _ _ _ _ _ _ _ _ _ __
                                                       DEPUTY CLERK


                    ORTHOFIX, INC.'S MEMORANDUM IN SUPPORT OF
                      DILATORY AND PEREMPTORY EXCEPTIONS

           Orthofix, Inc. ("Orthofix"), a defendant, submits this memorandum of law in support of

  its dilatory and peremptory exceptions.

  I.      INTRODUCTION AND BACKGROUND

           Tina Atoe filed suit individually and on behalf of her minor son,                  alleging

  injuries to              from a surgical procedure. Tina Atoe alleges that she is the "natural

  tutrix" of                but she has not pled the requirements of La. Code Civ. Proc. art.

  4061.l(A) and (B). (Petition ,I 4).

           Plaintiffs sweepingly allege that Orthofix and unrelated defendants, Orthopediatrics US

  Distribution Corp. and Orthopediatrics Corp., manufactured two "eight-plate" medical implant

  devices with cannulated screws used in a surgical procedure on                   See Petition, ,i,i 7,

  10-12, and 21-22. Plaintiffs allege that the manufacturer defendants "knew or should have

  known" that their devices were "defective," that the defendants "fail[ ed] to adequately test and

  inspect the devices," and that the alleged manufacturers provided warranties that caused an

  unreasonable risk of harm. (Petition, ,i,i 21-23).

           Plaintiffs then make conclusory allegations asserting all alleged manufacturers' liability

  under various theories, including that the defendants (1) "defectively designed and placed into

  commerce" a defective "condition;" (2) "fail[ed] to properly market, design, manufacture,

  distribute and sell the products/devices;" (3) failed to warn and/or place adequate warnings and

  instructions; (4) failed to adequately ''test and inspect" the devices; (5) failed to provide timely

  and adequate "post-marketing warnings;" (6) failed "to design, manufacture, sell, and distribute




  37585 I 9-1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 19 of 31 PageID #: 26



, an alternative design" capable of preventing the injury; and (7) are liable under ''any other acts of

  negligence, fault and/or omission proved at trial." See Petition ,r 27 (A)- (G).

          Nowhere do plaintiffs mention the LPLA, allege a specific violation of the LPLA, or

  make specific allegations of the elements required to maintain an LPLA claim under La. Rev.

  Stat. 9:2800.51, et seq.

  II.     LAW AND ARGUMENT

          A.        Tina Atoe Lacks Procedural Capacity and Has No Right of Action.

          The exception of lack of procedural capacity is an appropriate method of challenging the

  capability of a plaintiff to sue on behalf of other persons. City of Alexandria, Through Snyder v.

   Lanier, 446 So. 2d 547, 551 (La. App. 3d Cir. 1984). La. Code Civ. Proc. art. 683 provides, in

  pertinent part:

           A. An unemancipated minor has no procedural capacity to sue.
           B. All persons having parental authority over an unemancipated minor
              must ioin as proper plaintiffs to sue to enforce a right of the minor, unless
              a ioint custody implementation order otherwise applies. Nevertheless,
              with permission of the court, any person having parental authority may
              represent the minor whenever the other person having parental authority fails
              or refuses to do so. (Emphasis added.)
           C. During tutorship, the tutor is the proper plaintiff to sue to enforce a right of the
              unemancipated minor.

   And La. Code Civ. P_roc. art. 4061.1 provides:

           A. Notwithstanding Article 4061, the natural tutor of a minor child may file an
              action for damages based on a delictual obligation without the necessity of
              qualifying as tutor pursuant to Article 4061 and without the necessity of filing
              a petition pursuant to Article 4031, if the natural tutor is any of the following:
          (1) The surviving parent of the minor child.
          (2) The parent under whose sole care the minor child has been placed when the
              parents are divorced or judicially separated from bed and board.
          (3) The mother of her child born outside of marriage not acknowledged by the
              father, or acknowledged by him alone without her concurrence.
           B. The petitioner in an action for damages based on a delictual obligation shall
              allege in the petition that he qualifies under Paragraph A of this Article to act
              of right as tutor, and the petitioner shall set forth the facts, including the
              relationship to the minor child, entitling the petitioner to act as tutor.
           C. This Article shall not apply to parents who share joint custody of the minor
              child or to parents who have both acknowledged their child born outside of
              marriage pursuant to the Civil Code.

           Contrary to the requirements of La. Code Civ. Proc. art. 683(B), Tina Atoe failed to join the

   father of the minor child               and failed to allege and establish her right to bring claims of

   the minor child in the absence of the father. Additionally, Tina Atoe has not alleged and established

   her right to file this action alone on behalf of the minor child as natural rutrix, as required under La.

   Code Civ. Proc. art. 4061.l(A) and (B).




                                                       2
   3758519-1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 20 of 31 PageID #: 27



         Accordingly, this Court should grant Orthofix's dilatory exception of lack of procedural

  capacity and require Tina Atoe to amend to either add as a plaintiff the father of the minor or

  otherwise establish and properly allege her right to bring these claims on behalf of the minor in the

  absence of his father under La. Code Civ. Proc. art.4061.1.

         Moreover, Tina Atoe has no right of action on behalf of the minor if the requirements for her

  to sue in a representative capacity on his behalf are not met. The party who brings an action must

  have "a real and actual interest which [she] asserts." La. Code Civ. Proc. art. 681; Chatelain v.

  State, DOTD, 586 So.2d 1373, 1377-78 (La. 1991). Plaintiff must establish, but has not, that she

  has the capacity to sue for the minor. Chatelain, supra. This Court should grant Orthofix's             1.)



  peremptory exception of no right of action.

         B. The LPLA's Theories of Recovery Are Exclusive, and Plaintiffs Assert Claims
            that Are Not Cognizable under the LPLA and Failed to Plead the Elements of
            any LPLA Claim.

         "The function of the peremptory exception of no cause of action is to question whether           ,.,,

  the law extends a remedy against the defendant under the factual allegations of the petition....

  The peremptory exception of no cause of action is designed to test the legal sufficiency of the

  petition by determining whether the plaintiff is afforded a remedy in the law based on the facts

  alleged in the pleading." Hoag v. State, 2004-0857 (La. 12/1/04), 889 So. 2d 1019, 1025; City of

  New Orleans v. Bd. ofComm'r ofthe Orleans Levee Dist., 93-0690 (La. 7/5/94); 640 So. 2d 237

  (La. 1994).

          The LPLA "establishes the exclusive theories of liability for manufacturers for damage

  caused by their products." La. R.S. 9:2800.52. It provides that a "claimant may not recover

  from a manufacturer for damage caused by a product on the basis of any theory of liability not

  set forth in the LPLA." La. R.S. 9:28090.52; Lavergne v. America's Pizza Co., 2002-889 (La.

  App. 3 Cir. 2/5/03); 838 So. 2d 845, 847; Hanover American Ins. Co. v. Trippe Mfg., 37,060 (La.

  App. 2 Cir. 4/9/03); 843 So. 2d 571, 575.

          Plaintiffs seeking to recover against manufacturers of allegedly defective products must

  satisfy their burden of proof through one of the following statutory categories, which are the sole

  theories of recovery against a product manufacturer: (I) defect in construction or composition;

  (2) defect in design; (3) inadequate warning; oi (4) failure to comply with an express warranty.

  La. R.S. 9:2800.54(B)(l-4); Ashley v. General Motors Corp., 27,851 (La. App. 4 th Cir. l/24/96),

  666 So.2d 1320, 1322. Absent proof that plaintiffs injuries were proximately caused by a



                                                    3
  3758519-1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 21 of 31 PageID #: 28



  product that is unreasonably dangerous in one of these four ways, and that the damages were

  proximately caused by a reasonably anticipated use, a manufacturer of the product is not liable.

  Clark v. Favalora, 98-1802 (La. App. P' Cir. 9/24/99), 745 So.2d 666,674.

         Under the LPLA's unequivocal language, courts applying Louisiana law routinely

  dismiss claims against manufacturers that do not rise under and are inconsistent with the LPLA' s

  four exclusive theories. See Lavergne, 838 So.2d 845 (negligence claim barred by LPLA);

  Grenier v. Med. Eng'g Corp., 99 F. Supp. 2d 759, 763 (W. D. La. 2000) (plaintiff's claims for

  strict liability, negligence, breach of warranty for fitness for particular purpose, breach of implied

  warranty, misrepresentation, fraud by concealment, false advertising, negligent infliction of

  emotional distress, common plan to prevent public awareness of hazard and future product

  failure were not cognizable under LPLA); Jefferson v. Lead Indus. Ass'n, Inc., 106 F.3d 1245,

  1251 (5th Cir. 1997) (affirming dismissal of plaintiff's claims of negligence, fraud by

  misrepresentation, market share liability, breach of implied warranty of fitness, and civil

  conspiracy due to exclusivity of LPLA); Stahl v. Novartis Pharm. Corp., 283 F.3d 254, 261 (5th           ,o

  Cir. 2002) ("[F]or causes of action arising after the effective date of the LPLA, negligence, strict

  liability, and breach of express warranty are not available as theories of recovery against a

  manufacturer, independent from the LPLA.").

         Plaintiffs' claims based on negligence, failure to properly market, failure to adequately

  test, and failure to provide "post-marketing" warnings (Petition ,r 27(A), (B), (D), and (G)) are

  prohibited by the LPLA, and this Court should dismiss them.

          Furthermore, plaintiffs have not pied facts sufficient to support a cause of action under

  the LPLA for a construction defect, design defect, inadequate warning, or breach of an express

  warranty, and this Court should therefore dismiss plaintiffs' entire action against Orthofix.

          Under La. R.S. 9:2800.55, the LPLA recognizes a remedy for damages caused by a

  product that "deviated in a material way from the manufacturer's specifications or performance

  standards for the product or from otherwise identical products manufactured by the same

  manufacturer." This provision allows a cause of action for a defect in the product's construction

  or composition allegedly resulting from a "mistake" in the manufacturing process, where the

  manufacturer departs from its own production standards. See Stahl, 283 F.3d at 262-63; Aucoin

  v Amneal Pharms., LLC, 2012 WL 2990697, at *10 (E.D. La. July 20, 2012). Liability under

  this LPLA theory may not be imposed as long as the product was manufactured according to the


                                                    4
  3758519-1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 22 of 31 PageID #: 29



  defendant manufacturer's own process, specifications, or performance standards. See Deshotel

  ,v. Rhdne-Poulenc, Inc.,   969 F. Supp. 397,403 (W.D. La. 1997).

          Plaintiffs do not allege that Orthofix' s alleged product was defectively manufactured in

  its construction or composition or that Orthofix failed to adhere to its own manufacturing

  standards or specifications. There is no construction defect claim pied here against Orthofix.

  See Aucoin, 2012 WL 2990697 at l 0-11 (dismissing with prejudice a claim for a construction or

  composition defect under the LPLA for failure to satisfy the requisite pleading standards, where

  the plaintiff had not alleged "that the medicine he received deviated in any way from the

  manufacturer's production standards or from            the manufacturer's otherwise identical

  products ..."). Plaintiffs' conclusory allegation that the devices were "defective" states no valid

  claim for a defect in construction or ~mposition under the LPLA. Saienni v. Peters, No. 14-

  505, 2015 U.S. Dist. LEXIS 15208, at *3-4 (M.D. La Feb. 9, 2015) ("[Plaintiff] fails to allege

  any facts regarding two elements of his LPLA claim.").

          To state a cause of action for a design-defect under the LPLA, the plaintiff must assert          ,,::,

  that, at the time the product left the manufacturer's control, "[t]here existed an alternative design

  for the product that was capable of preventing the claimant's damage" and that the danger of the

  damage outweighed the manufacturer's burden of adopting the alternative design. See La. RS.

  9:2800.56. "In both defective design and failure to warn cases [under the LPLA], courts have

  adopted a risk-utility analysis to determine the liability." Krummel v. Bombardier Corp., 206

  F.3d 548, 551 (5th Cir. 2000). An alternative design for the product is an "essential element" of

  an LPLA design-defect claim. Aucoin, 2012 WL 2990697, at *10.

          Plaintiffs' conclusory and threadbare allegation that Orthofix "fail[ed] to design ... an

  alternative design which was capable of preventing plaintiffs' injuries" (Petition       ,r   27(F)) is

  insufficient to state a cause of action. Rivers v. Remington Arms Co., No. 17-17124, 2018 U.S.

  Dist. LEXIS 19975, at *9 (E.D. La. Feb. 7, 2018) ("[Plaintiff] does not allege any facts relating

  to a viable alternative design; he simply declares that one exists. Such threadbare assertions,

  however, are insufficient to state a claim under the LPLA. "). Plaintiffs also do not provide any

  detail as what alternative design existed and how it would have prevented plaintiffs alleged

  injury. See Aucoin, 2012 WL 2990697, at *11 ("Threadbare recitals of the elements of a cause

  of action, supported by mere conclusory statements... do not suffice to state a viable cause of

  action.").



                                                    5
  3758519-1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 23 of 31 PageID #: 30



         Plaintiffs' "failing to warn" claim likewise fails.      Though they make a threadbare

  asserticn that several defendants failed to adequately warn, Petition , 27(C), plaintiffs fail to

  make any specific factual allegations as to a warning, how a warning was inadequate, and how

  the alleged lack of an adequate warning was the proximate cause of the incident. Watson v.

  Bayer Healthcare Pharm., Inc., No. 13-212, 2013 U.S. Dist. LEXIS 52296, at *14 (E.D. La. Apr.

  11, 2013) (Plaintiff "fails to allege facts suggesting how Bayer's allegedly inadequate warning

  caused her specific injury. Ms. Watson's failure to allege facts showing a causal connection

  between her injury and Mirena®'s warning renders her inadequate warning claim implausible.").

  Plaintiffs' LPLA inadequate warning theory of recovery fails.

         The LPLA also provides that a product is unreasonably dangerous when it does not

  conform to an express warranty made by the manufacturer about the product, "if the express

  warranty has induced the claimant or another person or entity to use the product and the

  claimant's damage was proximately caused because the express warranty was untrue." La. R.S.

  9:2800.58. Plaintiffs merely assert that defendants manufactured the devices "under warranties

  or instructions that caused or posed an unreasonable risk of hann." Petition, ,r 21. Plaintiffs do

  not assert what warranties existed, what the warranties stated, how the aJleged "warranties"

  applied to the alleged unreasonably dangerous condition, or that the alleged warranties were the

  proximate cause of her alleged injuries. Plaintiffs' factual allegations fail to state a cause of

  action for breach of express warranty under the LPLA. Rivers, 2018 U.S. Dist. LEXIS 19975, at

  *9-10 (E.D. La. Feb. 7, 2018) (dismissing Plaintiff's conclusory claim that the product "failed to

  confonn to at least one express warranty" because the Plaintiff "does not allege what warranty, if

  any, was made to him, nor does he explain how the rifle failed to conform such warranty").

  Because plaintiffs failed to allege that an express warranty had anything to do with the alleged

  incident, they have no warranty claim.

  III.    CONCLUSION

         For all the above reasons, this Court should grant Orthofix's dilatory exception oflack of

  procedural capacity and peremptory exception of no right of action because Tina Atoe has not

  sufficiently pied or established her capacity and right to sue on             behalf.

          This Court should also grant Orthofix's peremptory exception of no cause of action and

  dismiss all of plaintiffs' claims against Orthofix because plaintiffs' claims are either not




                                                    6
  3758519-1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 24 of 31 PageID #: 31



  cognizable wider the LPLA or because plaintiffs have not pied the required elements of an LPLA

 ,claim:



                                               Respec


                                               BRENT A. T BOT ( 19174), T.A.
                                               CHARLES BLANCHARD (#18798)
                                               PETER J. ROTOLO (#21848)
                                               JESSE G. FRANK (#38220)
                                                     -of-
                                               CHAFFE McCALL, L.L.P.
                                               2300 Energy Centre
                                               1100 Poydras Street
                                               New Orleans, Louisiana 70163-2300
                                               Telephone: (504) 585-7000
                                               Facsimile: (504) 544-6095
                                               Attorneys/or Defendant, Orthofvc, Inc.




                                   CERTIFICATE OF SERVICE

           I do hereby certify that a copy of the above and foregoing pleading has been served upon

  all cowisel of record by electronic mail, telefax and/or U.S. Mail, postage prepaid and properly

  addressed, this   J~ of May, 2020.




                                                   7
  3758519-1
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 25 of 31 PageID #: 32




  TINA ATOE, ET AL.                                  NO. 621353-C

  VERSUS                                              1ST JUDICIAL DISTRICT COURT

  ORTHOPEDIATRICS US                                  PARISH OF CADDO
  DISTRIBUTION CORP, ET AL.
                                                      STATE OF LOUISIANA

  FILED: _ _ _ _ _ _ _ _ __
                                                      DEPUTY CLERK



                                     RULE TO SHOW CAUSE


         It is hereby ordered that Plaintiffs show cause on the   .;21   day of   J~ .
  2020, at    IO•, ~'clock a.m. why the Dilatory Exception of Lack of Procedural Capacity and
  Peremptory Exceptions of No Right of Action and No Cause of Action fi]ed by defendant

  Orthofix, Inc. shou]d not be granted.

         SHREVEPORT, LOUISIANA this-/'---_ day o f ~ 2020.




  PLEASE SERVE:
  Plaintiffs, Tina Atoe, Individually and as natural tutrix/guardian
  for and on behalf of her minor child
  Through their counsel of record
  W. Michael Stemmans
  Stemmans & Alley
  2798 O'Neal Lane, Suite B-3
  Baton Rouge, LA 70816




  3758519-1                 ROUTE TO
                          MINUTE CLERK
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 26 of 31 PageID #: 33




 _.-TINA ATOE, ET AL.                               NO. 621353-C
                                                    STATE OF LOUISIANA
  VERSUS                                            PARISH OF CADDO

  ORTHOPEDIATRICS US                                FIRST JUDICIAL DISTRICT COURT
  DISTRIBUTION CORP, ET AL.

  FILED: _ _ _ _ _ _ _ _ __
                                                          DEPUTY CLERK


                     MOTION AND ORDER FOR EXTENSION OF TIME
                             WITHIN WHICH TO PLEAD

         ON MOTION of Orthofix, Inc., sought to be named defendant herein, reserving all

  exceptions and defenses, and on suggesting to the Court that counsel will require additional time

  to investigate this matter before filing a response, and on further suggesting that no prior

  extension of time has been sought, and no objection to an extension of time has been served,

                                              ORDER

         IT IS HEREBY ORDERED that Orthofix, Inc. be and is hereby granted an additional

  thirty (30) days, or until March 13, 2020, within which to respond to the Petition for Damages.

         Shreveport, Louisiana, this   Li- day of February, 2020.



  BRE      A. TALB      (#19174), T.A.
  AMYL. McINTIRE (#35241)
  JESSE G. FRANK (#38220)
          -of-
  CHAFFE McCALL, L.L.P.
  2300 Energy Centre
  1I 00 Poydras Street
  New Orleans, Louisiana 70163-2300
  Telephone: (504) 585-7000
  Facsimile: (504) 544-6095 ~       l\12--
  Attorneys for Defendant,
  Orthofvc, Inc.

                                  CERTIFICATE OF SERVICE

          I do hereby certify that a copy of the above anwfo.g pleading has been served upon
  all counsel of record by electronic mail, telefax and/o .S. ii, p tage pr id and properly
  addressed, this 12th day of February, 2020.                      ~

                                               ---=-.::::....lL./L.:____c:'._L./L.'-/-------~~-i
                PGS~_-  I_ EXH__l_ MIN~RENT A. TALBOT                                   $!:!::l.. FILED
               cc3:--- CP_ MAIL__N/J_
               INDEX__ r-Ec __ FAX
  3677328-1
               W ID DOC __ CERT MAIL--
               SERVICE._ _ _ _ _ _ __
Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 27 of 31 PageID #: 34




 TINA ATOE, Il-IDIVIDUALLY                                   NUMBER:        621353       SECTION: C
 AND AS NATURAL TUTRIX/GUARDIAN '
 FOR AND ON BEHALF OF HER MINOR
 CHILD,                                                      t 8T JUDICIAL DISTRICT COURT

 VERSUS
                                                             PARISH OF CADDO
 ORTHOPEDIATRICS US DISTRIBUTION
 CORP., ORTHOPEDIATRICS CORP.
 SHRINERS HOSPITAL FOR CHILDREN,
 ORTHOFIX, INC., et al.                                      STATE OF LOUISIANA


                     MOTION AND ORDER FOR PARTIAL DISMISSAL

        NOW INTO COURT, through undersigned counsel, comes TINA ATOE,

 INDIVIDUALLY AND AS NATURAL TUTRIX/GUARDIAN FOR AND ON BEHALF

 OF HER MINOR CHILD,                                   plaintiffs, who respectfully pray that all claims

 herein be dismissed as to defendant, ORTHOFIX, INC., only and with Plaintiffs reserving their

 rights against all other defendants and persons.

                                                      Respectfully submitted by:
                                                      STEMMANS & ALLEY, a Professional Limited
                                                      Li ility Company

                                                                   ~               ··-~
                                                        . ICHAEL STEMMANS (No. 12439)
                                                      M. TODD ALLEY (No. 24934)
                                                      MICHAEL J. TAFFARO (No. 28244)
                                                      JENNIFER E. FREDERICKSON (No. 30510)
                                                      2798 O'Neal Lane, Suite B-3
                                                      Baton Rouge, Louisiana 70816
                                                      Telephone: (225) 752-5266 Fax: (225) 752-5265
                                                      ATTORNEYS FOR PLAINTIFF


                                                     ORDER

         Considering the above and foregoing motion:

         IT IS ORDERED, ADJUDGED AND DECREED that all claims herein against

 ORTHOFIX, INC. only be hereby dismissed with Plaintiffs reserving their rights against all

 other defendants and persons.

         READ, RENDERED, AND SIGNED in Shreveport, Louisiana, t h i s ~

~20.··




                    "--m;l  JU~~OURT
                                                                                         $S5..FILED

                               t - -,-
                          et ~r ~li =-
                          £1~ '". --
                          .,QS
                                         1 ~llN
                                       -EX n-
                                               MAIL
                                                            V
                                                           N/J -
                                                                                           . SEP 14 202D

                               ==== REC CERT
                          INDE,-.
                          W/D 00( _ =
                                        -     FAX -
                                             MAIL_
                          SERVICE       -   -··· .
mollym
      Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 28 of 31 PageID #: 35
                                                                                                                              dfo                                 CPCC.CV.1929892


                                           l\ule to i5>bolt1 Cau~e
TINi} TOE, ET AL                      ✓-- NO. 621353 - C ..
                                          ST ATE OF LOUISIANA
ORTHOPEDIA TRICS US DISTRIBUTION CORP, ET PARISH OF CADDO
AL
                                          FIRST JUDICIAL DISTRICT COU

TO:      TINAATOE        C

         ET AL1THRU W MICHAEL STEMMANS, COUNSEL
                                                                                                                                                                  f~
                                                                                                                                                                  =
                                                                                                                                                                 {!jyJ
                                                                                                                                                                       ~ t--
                                                                                                                                                                                 ~
                                                                                                                                                                                 ~
         2798 O'NEAL LN STE B-3                                                                                                                                  I?"    '""'     @J
                                                                                                                                                                 ~      ;z:     @;
         BATON ROUGE, LA                                                                                                                                        {!jyJ   ~       (MJ
         70816                                                                                                                                                  @::              '"
                                                                                                  GREETINGS:                                                /                  ~
                                                                                                                                                                               @i•
   .. YOU ARE _HEREBY ORDERED, DIRECTED, AND _COMMANDED, in the name-of-~t~~f
Louisiana and of this Honorable Court, to show cause before this Court on JULY 27, 2020, at 10:30A~i)'y , /
you should not comply with all that is contained in the certified copy of the order which accompanies tfiis
RULE AND HEREIN FAIL NOT.
                 I
WITNESS the Honorable Judges of our Court on this date June 3, 2020.


OTHER:           ORTHOFIX INC DILATORY AND
                 PEREMPTORY EXCEPTIONS




                                                                                                                                 BRENT TALBOT
                                                                                                                                    Attorney
----------------------------------------------------------------------------------------------------
SERVICE INFORMATION:                                                                Date, ·          6(-l'1
                                                             /J-r+-J. e,J. ,ni~Xu; S:.-(4.w>..-,_,..1.
                                                                                                                  /z,,q
Personal   X         Domiciliary _ _ to                     f hW             f lltA/.e;""I t,kt,U -r,1,-.
Unserved             because
           --                  ------------------------
Remarks
           ----------------------------


                                                                            Deputy Sheriff




                             I111111111111111111111 lllll 111111111111111111111~1111111 1111111111 1111111111111111111111111111111111111111 1111111111111




                                                                                                                               FILED
                                                                                                                        SHERrFF RETURN


                                                                                                                       JUN 25 W?D
                                                                                                                           MIKE SPcNCE

                                                                                                                         CLERK OF COURT
      Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 29 of 31 PageID #: 36



                                                         "
hannahh                                                                                                                                     CPCC.CV.1967934


                  &ubpoena jfor Witneii - J)epoittton
MURRAY WASHINGTON                                                                   NO.621753-B /
      vs                                                                            STATE OF LOUISIANA
CUSTOM BIL T CABINET AND SUPPLY INC, ET                                             PARISH OF CADDO
AL
                                                                                    FIRST JUDICIAL DISTRICT COURT

TO:       TRENTON MANNING
          THRU BEN MARSHALL, ATTY
          1550 CRESWELL
          SHREVEPORT, LA
          71101

  YOU ARE HEREBY SUMMONED to appear before a qualified court reporter at the offices of
MORRIS & DEWETT LLC LOCATED AT 509 MILAM ST SHREVEPORT, LA 71101


                     I           I
on AUGUST 27, 2020 at 10:00 A.M., then and there to take your deposition upon oral examination and
continue to do so until discharged, and herein fail not under penalty of law. By the order of the Court, this
date June 23, 2020.




                                                                                                          JUSTIN DEWETT
                                                                                                              Attorney


SERVICE ~O~ON:

Personal_Vo_Doomimicciilifoary _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Unserved          because _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Remarks _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                                                                         FILED
                                                                                                                                   SHERIFF RETURN


                                                                                                                                   JUN 25 2,12J
                                                                                                                                     l.-;;.(c: SPCNCE

                                                                                                                                   C,._EEK OF CO,..!.,.T




                                                                                                                         Iii
                           I11111111111m 1111 IIDI llal 1111 IIII IIH IIIII IHIIIU llil IIDI 1111 nm 1111 11111111111111119 1111




                                                                                      ZOOLSI
     Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 30 of 31 PageID #: 37
hannahh                                                                                                    CPCC.CV.1948009


                   6ullpoena for l»itneii anb
              &ullpoena l)uui 'Gtecum - l)epoiition
TINA ATOE, ET AL                         NO.621353-C
      vs                                 ST ATE OF LOUISIANA
ORTHOPEDIATRICS US DISTRIBUTION CORP, ET PARISH OF CADDO
AL
                                         FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO:              SHRINERS HOSPITALS FOR CHILDREN ./
                                         CUSTODIAN OF MEDICAL RECORDS
                                         3100 SAMFORD A VE
                                         SHREVEPORT, LA
                                         71103                             u,
                                                                                             u,
          YOU ARE HEREBY SUMMONED to appear before a qualified court reporter at the' offices of
                                                                                             N

CHAFFE MCCALL LLP 1100 POYDRAS ST STE 2300 NEW ORLEANS, LA 70163                            :::



                 (            .I
on JULY 3, 2020, at 9:00 A.M., then and there to

GIVE YOUR DEPOSlTION                                                                              : j 1=J
                                                                                                  •   ~j   I'"\
                                                                                            o-        ., \....,
       AND                                                                                     '.;J ::1J
                                                                                          }'> ,; ~.J
       YOU ARE HEREBY ORDERED, DIRECTED, AND COMMANDED, in the nam_c;:_ oftlk.:State of
Louisiana and of this Honorable Court, to produce at the above time and place or any other·claY:Jri'!f time to
which this cause may be continued, the following documents, papers or records:           ::' ;-~ ..:.,

**SEE COPY OF THE ATTACHED NOTICE OF DEPOSITION FOR ITEMS TO BE PRODUCED**




and continue so to do until discharged. And herein fail not, under penalty of law. By the order of the Court this
date June 12, 2020.
SEE ATTACHED LAW.

                                                                     MIKEIT           CLERK OF COURT


                         BRENT TALBOT
          -----===-c_c__~"----
                                                             By·
                                                                 .
                                                                       \~
                                                                                 Dep~
                                                                                     'fl O
                                                                                     -
                                                                                                   Ll
--------------------------------------------------------------------------------------------
SERVICE INFORMATION:                         Date       ( 1t ~ / -o20       r  L) ~ Q lf
Personal     ✓ Domiciliary ~ to _ _ _ _ _'\___,.._/_._k_00~-=+-----'
                                                 ~
                                                                    cC-CLJ:~~M~C.....·~Q.,..P,_-----,=:-c==---
                                                                                                FILED
Unserved             because _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _s_H_ER_rF_FR_E_Tu_R_N_

Remarks _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _J-,U=N=1=8=20=20_
                                                                                                   MIKE SPENCE



                                       ~.M  ..el) (;1.,y ~ ,t ' i ~ 7
                                                                                                  CLERK OF COURT


                                         Deputy Sheriff
     Case 5:20-cv-01324-EEF-MLH Document 1-1 Filed 10/09/20 Page 31 of 31 PageID #: 38
Art. 1354. Subpoena duces tecum

   A. A subpoena may order a person to appear and produce at the trial, deposition, or hearing, books, papers,
      documents, any other tangible things, or electronically stored information, in his possession or under his
      control, if a reasonably accurate description thereof is given. A subpoena may specify the form or forms
      in which electronically stored information is to be produced. A party or an attorney requesting the
      issuance and service of a subpoena shall take reasonable steps to avoid imposing undue burden or cost
      on a person subject to that subpoena. The court in which the action is pending in its discretion may
      vacate or modify the subpoena if it is unreasonable or oppressive. Except when otherwise required by
      order of the court, certified copies, extracts, or copies of books, papers, and documents may be produced
      in obedience to the subpoena duces tecum instead of the originals thereof. If the party or attorney
      requesting the subpoena does not specify that the named person shall be ordered to appear, the person
      may designate another person having knowledge of the contents of the books, papers, documents, othen
      things, or electronically stored information, to appear as his representative.                         n

   B. A person commanded to respond to a subpoena duces tecum may within fifteen days after service oft~~
      subpoena or before the time specified for compliance, if such time is less than fifteen days after servic~/
      send to the party or attorney designated in the subpoena written objections, with supporting reasons, tcr·
      any or all of the requests, including objection to the production of electronically stored information in;::;
      the form or forms requested. If objection is so made, the party serving the subpoena may file a motionj_o
      compel compliance with the subpoena and may move for sanctions for failure to reasonably comply. ;.:,
                                                                                                                (7!
                                                                                                                .·•·'
                                                                                                                ('·',
   C. A person responding to a subpoena to produce books, papers, or documents shall produce them as thef:,
      are kept in the usual course of business or may organize and label them to correspond with the    ;;)
      categories in the demand.                                                                         ,:,;

   D. If a subpoena does not specify the form or forms for producing electronically stored information; a ;:;
      person responding to a subpoena may produce the information in a form or forms in which the personi:,
      ordinarily maintains it or in a form or forms that are reasonably useable.                          ,:,

   E. A person responding to a subpoena need not produce the same electronically stored information in more
      than one form.

   F. A person responding to a subpoena need not produce books, papers, documents, or electronically stored
      information from sources that the person identifies as not reasonably accessible because of undue
      burden or cost. On motion to compel production or to quash, the person from whom production is
      sought shall show that the information sought is not reasonably accessible because of undue burden or
      cost. If that showing is made, the court may nonetheless order production from such sources if the
      requesting party shows good cause. The court may specify conditions, including an allocation of the
      costs, for the production.

   G. When the person subpoenaed is an adverse party, the party requesting the subpoena duces tecum may
      accompany his request with a written request under oath as to what facts he believes the books, papers,
      documents, electronically stored information, or tangible things will prove, and a copy of such statement
      shall be attached to the subpoena. If the party subpoenaed fails to comply with the subpoena, the facts
      set forth in the written statement shall be taken as confessed, and in addition the party subpoenaed shall
      be subject to the penalties set forth in Article 1357.

   H. Subpoenas duces tecum shall reproduce in full the provisions of this Article.

Amended by Acts 1978, No. 593, SI; Acts 2008, No. 824, S2, eff. Jan. 1, 2009.
